Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/329501 
    
        
            
                                
            
        
    

Parent Data16329501, filed 02/28/2019 is a national stage entry of PCT/IB17/55224 , International Filing Date: 08/30/2017PCT/IB17/55224 Claims Priority from Provisional Application 62381674, filed 08/31/2016 PCT/IB17/55224 Claims Priority from Provisional Application 62541756, filed 08/06/2017 
Non-Final Office Action



Claims 1- 29 are pending. 
No claim is allowed.   
Claims 1-8, 22 and 29 were examined.
Claims 9-21, and 23-28 were withdrawn from consideration as non-elected invention.

Fenoldopam

Fenoldopam is 6-chloro-2, 3, 4, 5tetrahydro-1-(4-hydroxyphenyl)-[1H]-3-benzazepine-7, 8-diol. 

    PNG
    media_image1.png
    531
    657
    media_image1.png
    Greyscale


Election of invention

Applicants elected group I, claims with traverse.  Elected specific species of disease as treatment of psoriasis by fenoldopam. Elected species drawn to method for treating psoriasis by the compound Fenoldopam. Prior art teaches transdermal compositions containing Fenoldopam and teaches treatment of psoriasis. 

Restriction Requirement

Applicants elected group I, claims 1-8, 22, 23, and 29 drawn to compositions with traverse.  Group II was drawn to methods of treatment.  Claim 22 drawn to method was examined.  Examiner respectfully disagrees. Restriction was made in three groups.   
Claim 23 was drawn to treatment which was dependent on claim 9 or 10 which are drawn to composition, methods of group I were elected and examined.  It was inadvertently added to group I. Claim 22 was examined. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/07/2021 and 07/21/2021 were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith.


Response to Remarks

Applicants response filed on 04/16/2021 is acknowledged. Amendments in claims filed on 04/16/2021 were entered.  Applicant’s arguments were full considered and were found persuasive therefore, previous rejection is withdrawn. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 22 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Following reasons apply:
Claim 1 is drawn to a method of treating skin disorders, comprising topically administering to the site of the skin disorder is unclear.  

    PNG
    media_image2.png
    119
    632
    media_image2.png
    Greyscale

Applicants should amend the claims to overcome this rejection.

35 U.S.C. 103 (a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-8, 22 and 29 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Levite et al (US Patent 8,859,001 also published as 2011/0104287), and Levite, Mia (US 20080311657). These references teaches topical composition of fenoldopam for treatment of skin disease including psoriasis which embraces Applicants claimed invention.  Se the entire documents.   

Determining the scope and contents of the prior art (MPEP 2141.01)

Levite et al. teaches fenoldopam formulations and prodrugs derivatives.
The formulation includes dermal formulations for the purpose of localizing the drug to the infected area on the skin with minimal systemic administration. It also includes injectable and implantable formulations that release fenoldopam at a controlled rate to the surrounding tissue for periods of days to months. (Lines 5-61, Col. 1).
Therefore, a person skilled in the art would have motivation to apply the drug to a localized infected area on skin with minimal systemic administration as taught by Levite et al.  
In regards to claim 1, Levite et al. teaches oral, topical, transdermal and injectable administration of fenoldopam.  It also teaches infusion and extended controlled release formulations. [57-65, col. 5).
Levite et al. (US ‘001) teaches topical administration of fenoldopam (lines 5-10, col. 12).  See table 13. 
In regards to claim 1 and 29 for treatment of skin disorders, Levite teaches method of treating skin disorders includes psoriasis (elected species). (Lines 60-67, col. 3).  See also lines 5-26, col. 4.
In regards to claim 8 drawn to elected species, Levite teaches treatment of psoriasis (lines 66, col. 3). It further teaches treatment of alopecia, autoimmune diseases and various other diseases.  See lines 43-66, col. 3).
It would have been obvious to one skilled in the art at the time the invention was filed to treat psoriasis by administration of fenoldopam as taught by Leivte reference.

    PNG
    media_image3.png
    170
    275
    media_image3.png
    Greyscale

In regards to claims 1 and 8, Levite et al. teaches treatment of accepted autoimmune diseases, each of which is expected to be treatable by fenoldopam. The diseases suspected or theorized to be linked to autoimmunity which includes psoriasis, (elected species) and vitiligo. (Lines 43-67, col. 3 and lines 1-4, col. 4).
In regards to claim 2 and 4, Levite teaches acidifying agent, lactic acid, ethyl lactates and their esters and other derivatives.  

In regards to claim 3 and 4, Levite teaches alginic acid in the formulations. (23-35, col. 7) and in claim 16 of Levite et al. It also teaches citric acid and sodium citrate dihydrate. (Lines 1-13, col. 5). Further, Levite et al. teaches addition of phosphates. It teaches addition of phosphate containing buffers. (35-60, col. 20).

In regards to the term "treatment" Levite teaches that administration of a therapeutic amount of the composition which is effective to treat cancer and/or autoimmune disease and/or inflammatory disease, and/or to prevent or arrest graft rejection and/or prevent or arrest GVHD and/or to treat any other disease--whereby the disease-causing or disease-facilitating cells express the dopamine receptor D1R and whereby the binding of fenoldopam formulations to these dopamine receptors expressed by the detrimental, disease-causing or disease-facilitating cells kills/eradicates these cells rapidly and potently. Thus, in such a mechanism of action, the fenoldopam formulations can be of therapeutic value to all the mentioned pathologies and others. (Lines 23-36, col. 12). 
In regards to claims 1, 5-7 and 29 drawn to from range of 0.1 to 3% w/w amounts of fenoldopam, Levite et al. teaches amount 3 gm which is 3 %.  Levite teaches concentration of fenoldopam 3 mgs.  See tables 1 and 2, col. 19. 

    PNG
    media_image4.png
    177
    292
    media_image4.png
    Greyscale


In regards to concentrate or pre-suspension concentrate, Levite teaches that it refers to a composition which spontaneously forms a nanoparticulate dispersion (also referred to herein as "microemulsion") in an aqueous medium. (Lines 37-47, col. 12).
In regards to claim 29, drawn to a method of inhibiting the psoriasis-induced proinflammatory cytokine secretion, Levite teaches treatment of psoriasis by the same compound fenoldopam. Levite teaches that fenoldopam and its derivatives are useful for the treatment and prophylaxis of autoimmune diseases and/or inflammatory diseases (Lines 45-49, col. 10).  
Therefore, since the same compound fenoldopam is taught to treat psoriasis and is taught by Levite et al. for the treatment and prophylaxis of autoimmune diseases and/or inflammatory diseases, it is inherently expected to inhibit the psoriasis-induced proinflammatory cytokine secretion and also teaches treatment of psoriasis. It would have been obvious to one skilled in the art at the time the invention was filed to treat psoriasis as taught by Levite et al, which in turn expected to inherently inhibit psoriasis-induced proinflammatory cytokine secretion.   
In regards to claim 22 drawn to a method of treating skin disorders, comprising topically administering to the site of the skin disorder of a therapeutically effective amount of fenoldopam or its pharmaceutical acceptable salts, wherein at least 80% of fenoldopam is in a solubilized form. 
In regards to claim 22, solubility of fenoldopam or its pharmaceutically acceptable salts at least 80%, Levite et al that the solubility of fenoldopam mesylate is 9.1 mg/ml in an HCl/KCl buffer pH 1.5, but decreases to 0.13 mg/ml in buffer pH 6.8 and to 0.06 mg/ml in pH 7.5. Free base fenoldopam is hydrophobic and can be incorporated in a formulation for improved drug load and release profile. It is sparingly soluble in water, ethanol and methanol, and is soluble in propylene glycol. Ampules for injection contain in each 1 mL in sterile aqueous solution, citric acid 3.44 mg; fenoldopam mesylate equivalent to fenoldopam 10 mg; propylene glycol 518 mg; sodium citrate dihydrate 0.61 mg; sodium metabisulfite 1 mg (Formula 1).Lines 1-29, col. 5).
	It would have been obvious to one skilled in the art would make fenoldopam soluble in the solvents which are known excellent for solubility of this compound.  Since Levite teaches that itis sparingly soluble in water, ethanol and methanol, and is soluble in propylene glycol.  Therefore, a person skilled in the would prefer to dissolve fenoldopam in propylene alcohol and not in water, ethanol or methanol.   Therefore, solubility of the compound to at least 80% sis not considered a new findings rather it would have been within the normal routine.   
Levite et al. teaches pharmaceutical formulations of fenoldopam where fenoldopam is kept stable through the process of preparation, storage and administration. (Lines 60-65, col. 5).
A formulation for the administration of lipophilic agents with high bioavailability was developed. This formulation includes an amphiphilic solvent, which is preferably a lower alkyl ester of lactic acid, a pharmaceutically acceptable solid carrier, such as solid fatty acids and esters, and a surfactant, preferably a combination of a surfactant with a high HLB (hydrophilic/lipophilic balance).  All components are soluble in the amphiphilic solvent to form a homogeneous clear solution. Lines 64-67, col. 12, and lines 1-8, col. 13).
Levite et al. teaches that the formulations are stable. The formulations have the advantage of not requiring stabilizers, such as antioxidants, for good stability. The excellent stability and the ability to spontaneously form a nanoparticulate suspension are believed to be both due to the use of a combination of amphiphilic solvents such as ethyl lactate and a solid carrier.  (lines 25-31, col. 13). 
A person skilled in the art would have motivation to add any amount as needed at the time the invention was filed.  Levite teaches topical composition for the treatment of psoriasis by fenoldopam 

Ascertaining the differences between the prior art and the claims at issue

Levite et al teaches all the limitation of claims 1-8, 22 and 29 and obviousness of claimed invention. 
Levite (US ‘657) was applied to explain more about the property of fenoldopam for treatment of psoriasis. Mia Levite teaches fenoldopam and its composition and method to treat psoriasis 
Humans suffer from several types of autoimmune diseases, some of which are mediated (to a greater or lesser extent) by autoimmune T-cells. Among the human T-cell mediated autoimmune diseases are the following: insulin-dependent (type 1) diabetes mellitus, multiple sclerosis, myasthenia gravis, autoimmune myocarditis, and probably also, at least in part (according to novel observations made in recent years) alopecia and psoriasis. The beneficial outcome of the existing treatments of all these diseases is very limited and far from satisfactory. Thus, there is an urgent need to find novel drugs that can kill or silence selectively activated autoimmune T-cells, while sparing resting non-activated T-cells. [0007].
The dopamine D1/D5 receptor is highly over-expressed in various types of human and animal leukemia, lymphoma and activated T-cells.  It teaches that selective dopamine D1 receptor agonists, such as fenoldopam mesylate, rapidly, potently and selectively kill such human and animal T-cells expressing the dopamine D1 receptor. Thus, selective dopamine D1/5 receptor agonists may be used to treat lymphoma, leukemia and other cancers of the immune system, and T-cell mediated autoimmune diseases and other diseases caused by over-activated inflammatory T-cells (such as chronic inflammation), or by any other cell types expressing the dopamine D1 receptor, by killing the disease-causing cells. The selective dopamine D1/5 receptor agonists can be used for these purposes either in vivo or in vitro, such as to purge a given cell population from undesired leukemia, lymphoma or activated T-cells (Abstract). 
 The activated cells may be eliminated in diseases or conditions in which said activated T-cells contribute to the disease or condition to be treated, i.e., the disease or condition is caused or exacerbated by activated T-cells, such as inflammatory T-cells. Examples of such diseases or conditions are T-cell mediated autoimmune diseases, such as insulin-dependent (type 1) diabetes mellitus, multiple sclerosis, myasthenia gravis, autoimmune myocarditis, alopecia and psoriasis. Other such diseases include intractable inflammation and other diseases mediated by inflammatory T-cells. [0055]. 
Claim 5 of the (US ‘657) teaches TCR-activated T-cells are autoimmune T-cells. (Claim 5).  See claim 9 for disease or condition is a T-cell mediated autoimmune disease.(claim 9). 
Claim 10 of Levite (US ‘657) is drawn to a method in accordance with claim 9, wherein said T-cell mediated autoimmune disease is insulin-dependent (type 1) diabetes mellitus, multiple sclerosis, myasthenia gravis, autoimmune myocarditis, alopecia or psoriasis. (Claim 10)
 
Resolving the level of ordinary skill in the pertinent art.

A person skilled in the art would have motivated to make a fenoldopam composition for topical administration consideration available references Levite et al. (US Patent 8,859,001) and Levite (US (20080311657)) to make the transdermal or topical or other composition for the treatment of psoriasis for the reasons cited above.  Since each reference was discussed in detail therefore, not repeated in this section.    
Levite, Mia teaches that selective dopamine D1 receptor agonists, such as fenoldopam mesylate, rapidly, potently and selectively kill such human and animal T-cells expressing the dopamine D1 receptor. Thus, selective dopamine D1/5 receptor agonists may be used to treat T-cell mediated autoimmune diseases and other diseases caused by over-activated inflammatory T-cells (such as chronic inflammation).
The advantages of using Fenoldopam mesylate are taught by Levite because it teaches that it does not cross the BBB, and thus has only peripheral actions, fenoldopam is 6 chloro-2,3,4,5-tetrahydro-1-(4-hydroxyphenyl)-[1H]-3-benzazepine-7,8-diol methanesulfonate. [0005]
Levite (US 657) teaches that among the human T-cell mediated autoimmune diseases are the following: insulin-dependent (type 1) diabetes mellitus, multiple sclerosis, myasthenia gravis, autoimmune myocarditis, and probably also, at least in part (according to novel observations made in recent years) alopecia and psoriasis. The beneficial outcome of the existing treatments of all these diseases is very limited and far from satisfactory. Thus, there is an urgent need to find novel drugs that can kill or silence selectively activated autoimmune T-cells, while sparing resting non-activated T-cells. [0007].  It can treat diseases or conditions are T-cell mediated autoimmune diseases, such as insulin-dependent (type 1) diabetes mellitus, multiple sclerosis, myasthenia gravis, autoimmune myocarditis, alopecia and psoriasis. Other such diseases include intractable inflammation and other diseases mediated by inflammatory T-cells. [0055].  Claim 10 is drawn to treatment of T-cell mediated autoimmune disease is insulin-dependent (type 1) diabetes mellitus, multiple sclerosis, myasthenia gravis, autoimmune myocarditis, alopecia or psoriasis. 
Both references provide guidance to one skilled in the art to make topical, transdermal and other administration containing active agent fenoldopam to treat psoriasis. 
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
            
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 

It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S, Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). 
The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  

Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) (“the record establish [ed] such a strong case of obviousness” that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007)(“given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion” of obviousness); and Newell Cos., Inc. v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988).
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SABIHA N QAZI/Primary Examiner, Art Unit 1628